— Action to recover damages for personal injuries sustained by the infant plaintiff through the alleged negligence of the defendant in the operation of a trolley car and for damages to the plaintiff mother for loss of services, etc. The issues were tried and submitted to a jury, which rendered a verdict in favor of the defendant in the infant’s action and in favor of the plaintiff in the mother’s action. Defendant appeals from the order made by the trial court setting aside the verdict and granting a new trial. Order affirmed, with costs. No opinion. Present —• Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.